Title: To Benjamin Franklin from Edward Bridgen, 25 June 1782
From: Bridgen, Edward
To: Franklin, Benjamin


London June 25 1782
You were so good my Dr Sir to say, in the postcript of a letter last winter, that you hoped my Affairs in No: Carolina were settled to my sattisfaction, or something to that Amount; I am sorry to say, that by late letters receiv’d, that it is far otherways; and that not only my land on the Sound, in Cape Fear River, which has been in possession of my Family and Self since the Year 1736 with My Negroes, & land adjoining, since purchased by my self, and Debts owing to Bridgen & Waller to no inconsiderable amount; have, by some late laws of the province, been all confiscated; how justly, reasonably, or politically I cannot devise! I therefore take the liberty to trouble you with this representation requesting your kind interference in behalf of my self & Mr Waller?
I hope that this Measure taken by the Legislature of that State, has been rather by Mistake, than design from those who are indebted to the Copartnership, as the general Interest and Honour of the State is immediately concerned in this Transaction, besides very seriously interesting my self & Partner.
May I, my Dr Sir, beg your kind and early representation, where it will have most weight, in our favour, which will add to the many Obligations already conferred on My Dr Sir Yr: Affectt: Friend & Hum: Servant
Edward Bridgen
Benjn: Franklin Esqr &c &c
